Denied July 11, 1916.
On Petition for Rehearing.
(158 Pac. 527.)
Me. Justice McBeide
delivered the opinion of the court.
4. It was wholly unnecessary for counsel in his petition for a rehearing to dwell upon the inconveniences to which his client will be subjected by a retrial of this case. These were fully weighed and their necessity deplored when the case was considered. This court, being composed of persons having at least the ordinary modicum of human sympathy,. would gladly have overlooked any error of the court below which did not involve the violation of a plain provision of the statute. But it is plain, and every lawyer is cognizant of the fact, that a denial that a person “carelessly” did an act is not a denial that he did the act, and a denial that a person “negligently” failed to look out for his safety is not a denial that he actually failed to do so, but goes only to the manner in which he failed. Both as a matter of grammar and as a matter of law the doing of the act charged *117is not denied; the denial going merely to the manner in which the act was done, and not to the fact that it was actually performed. So in this case it was admitted, by failing to deny, that the deceased stepped back directly in the path of the moving wheels of the truck, and that he failed to look out for himself and turned his back upon the truck.
But it is said that it is plain that the plaintiff intended to deny these allegation's. How plain? The notice accompanying the demurrer pointed out these very defects, which, as shown in the original opinion, could have been remedied in half an hour by an amendment, and plaintiff’s counsel refused to correct them. They were again called to his attention by a motion for judgment upon the pleadings, made before the trial began, and again he failed to avail himself of an opportunity to amend. It is apparent that defendant was objecting at every stage of the case to trying it upon these defective pleadings. Now, the appeal brings up the case to be heard upon the questions raised in the court below, and the-very first question which confronts us is defendant’s demurrer to plaintiff’s reply. That it was well taken and should have been sustained is unquestionable. That we followed the decisions of our own court, made when the statute, except for the provision with respect to general denials, was substantially as it is now, is admitted. Pleading in this state is not regulated by the common law, but by statute, and the decisions in this state were made upon the statute; and an, examination of the authorities shows that in all the Code states where the subject has been discussed denials of the character here considered have been held insufficient to raise an issue. Our conclusion, therefore, is not a resurrection of an ancient rule of common-law plead*118ing, but the enforcement of a plain requirement of the statute, and all the industry of counsel has not discovered a single case holding a contrary view.
5, 6. This is not a case of an error “committed during the trial,” and, therefore, within the provisions of Article VII, Section 3, of our'present Constitution. If the writer of this opinion knows anything about that provision, and he assisted in framing it and has diligently sought to apply it, it was not intended to authorize the courts to disregard statutes requiring sufficient pleadings or other preliminaries to. a trial. The mistake here did not occur at the trial, but before the trial. It was not a casual inadvertence, such as a judge in the hurry of a jury trial may commit in ruling upon an objection to testimony; neither was it an error which was not called to the attention of counsel before the trial commenced. Every party to an action is entitled to demand that the issues shall be clearly stated in the pleadings before his cause is put upon trial. Such demand was seasonably made in this case, and plaintiff’s attorney refused to deny plainly and explicitly, and in contemplation of law to deny at all, the material averments of the answer. This is not a question of fanciful distinctions between the conjunctions “and” and “or,” nor is it a question of definition of the adverbs “negligently” and “carelessly.” It is a question as to whether certain allegations of the complaint have been denied. A very short word may change the whole meaning of a sentence. Eliminate the little adverb “not” from the Ten Commandments and there remains an injunction to commit the very offenses there prohibited. A law requiring an offender to be fined “and” imprisoned would not be complied with by inflicting a *119fine and omitting the imprisonment, and vice versa. One requiring an offender to be fined “or” imprisoned would be violated by inflicting both fine and imprisonment. The distinction is so plain it is seldom that pleaders overlook it; and there is a reason for the fact, referred to in counsel’s brief, that the only decisions cited in the opinion are away back in the fourth and fifth volumes of the Oregon Reports. That reason is that few attorneys have committed the same error, but it may be noted that in McCormick Machine Co. v. Hovey, 36 Or. 259 (59 Pac. 189), in an opinion by "Wolverton, C. J., it was held that a denial of the character here indicated raised no issue, and that ruling was followed in Minter v. Minter, 80 Or. 369 (157 Pac. 157).
The petition for rehearing is denied.
Reversed. Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice Burnett and Mr. Justice Benson concur.